Blackford, J.
The following statement of facts in this cause was submitted to the. Circuit Court: "Alpheus Rawley v. The Board of Commissioners of the County of Vigo. Action of assumpsit. Damages, 55 dollars. The following is a statement of an agreed case for the decision .of the Vigo Circuit Court, Indiana, between Alpheus Rawley, constable, for Otter creek township, in said county, and The Board of Commissioners of said county. Rawley has performed ’ services a.s constable, in state cases decided against the county, to tbe amount of 55 *356dollars, for which he claims an allowance from the said hoard of county commissioners; a part of which claim is embraced in his account filed, and which is to be made a part of the record. The only question submitted is, whether the county is liable to pay for such services.—A. Kinney, for plaintiff—J. Farrington, for defendant.”—The Circuit Court, in this case, decided in favour of the defendant.
Kinney, for the plaintiff
Farrington, for the defendant.
We have no doubt in this case. Neither the state, nor a county, is bound by law to pay the fees and charges of the officers, in cases of prosecutions on behalf of the state, in which the prosecution fails. There have been frequent cases of the kind in this Court; and we have uniformly refused to give costs against the state. It is sétlled in the Supreme Court of the United States, that the United States never pay costs in any suit. United States v. Barker, 2 Wheat. 395. In the present case, the county cannot be liable for the fees and charges stated, without an express statute on the subject. It is admitted that there is no such statute. The judgment must be affirmed.
Per Curiam.—The
judgment is affirmed with costs.